                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                               CEDAR RAPIDS DIVISION


  Brett Brecke and Joe Ockenfels, in their
  capacity as the Trustees for the U.A. Local
  125 Health and Welfare Fund, the U.A. Local Case No. 1:19-cv-00068
  125 Retirement Savings Plan and the U.A.
  Local 125 Vacation Fund, and each of their
  successors,                                  MOTION TO APPEAR
                                                  PRO HAC VICE
                  Plaintiffs,

  vs.

  Ryan & Associates, Inc.,

                   Defendant.




         Pamela Nissen, a lawyer who is not a member of the bar in this district, moves to appear
in this case pro hac vice on behalf of Brett Brecke and Joe Ocklenfels, in their capacity as the
Trustees for the U.A. Local 125 Health and Welfare Fund, the U.A. Local 125 Retirement
Savings Plan and the U.A. Local 125 Vacation Fund. Pamela Nissen states that she is a member
in good standing of the bar of the State of Wisconsin and that she agrees to submit to and comply
with all provisions and requirements of the rules of conduct applicable to lawyers admitted to
practice before the state courts of Iowa in connections with her pro hac vice representation in
this case.
         Pamela Nissen, further states she will comply with the associate counsel requirements
of LR 83(d)(4) by associating with Jennifer Germaine, an attorney who has been admitted to the
bar of this district under LR 83(d)(4) and who has entered an appearance in this case on behalf
of Brett Brecke and Joe Ocklenfels, in their capacity as the Trustees for the U.A. Local 125
Health and Welfare Fund, the U.A. Local 125 Retirement Savings Plan and the U.A. Local 125
Vacation Fund on June 25, 2019.




        Case 1:19-cv-00068-LRR-KEM Document 5 Filed 07/17/19 Page 1 of 3
       The certificate of good standing require by Administrative Order No. 10-AO-4-P is
attached.


                                        Respectfully Submitted,


                                        /s/ Pamela Nissen
                                        Pamela Nissen
                                        Reinhart Boemer Van Deuren s.c.
                                        80 South Eighth Street, Suite 900
                                        Minneapolis, MN 55402
                                        Telephone: (612) 225-4030
                                        Fax: (414) 298-8097
                                        Email: PNissen@reinhartlaw.com



                                        /s/ Jennifer E. Germaine
                                        Jennifer E. Germaine, AT0009844
                                        Germaine Law Firm, PLLC
                                        600 3rd Street SE, Suite 200
                                        Cedar Rapids, IA 52401
                                        Telephone: (319) 449-6969
                                        Fax: (319) 450-0667
                                        Email: jennifer@germainelawfirm.com
                                                kate@germainelawfirm.com
                                        ATTORNEYS FOR PLAINTIFF




     Case 1:19-cv-00068-LRR-KEM Document 5 Filed 07/17/19 Page 2 of 3
Case 1:19-cv-00068-LRR-KEM Document 5 Filed 07/17/19 Page 3 of 3
